MANDATE

THE STATE OF TEXAS

TO THE 79TH JUDICIAL DISTRICT COURT OF JIM WELLS COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 17, 2015, the cause upon appeal to revise
or reverse your judgment between

Jesus De Los Santos, Jr., Individually and as Representative of the Estate of Jesus Francisco De Los Santos,
Deceased, and Juan De Los Santos, Individually, Appellant

V.

Ford Motor Company and Marco Anthony Soliz, Jr. (Cross-Appellant), Appellee

No. 04-14-00562-CV and Tr. Ct. No. 11-08-50394-CV

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED.

    It is ordered that appellee Ford Motor Company recover its costs of this
appeal from appellants Jesus De Los Santos Jr., Individually and as
Representative of the Estate of Jesus Francisco De Los Santos, Deceased, Juan
De Los Santos, Individually, and Mark Soliz Jr.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on November 30, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00562-CV

 Jesus De Los Santos, Jr., Individually and as Representative of the Estate of Jesus Francisco
              De Los Santos, Deceased, and Juan De Los Santos, Individually

                                                      v.

             Ford Motor Company and Marco Anthony Soliz, Jr. (Cross-Appellant)

      (NO. 11-08-50394-CV IN 79TH JUDICIAL DISTRICT COURT OF JIM WELLS COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                         $15.00    E-PAID        BRENDAN MCBRIDE
MOTION FEE                         $15.00    NOT PAID      BRENDAN K MCBRIDE
MOTION FEE                         $10.00    E-PAID        BRENDAN MCBRIDE
MOTION FEE                         $10.00    E-PAID        BRENDAN MCBRIDE
MOTION FEE                         $10.00    E-PAID        BRENDAN K MCBRIDE
EXHIBIT TENDERED FOR ORAL
ARGUMENT                             $0.00   UNKNOWN       NO CHARGE
REPORTER'S RECORD                $6,500.00   UNKNOWN       WIGINGTON RUMLEY
INDIGENT                            $25.00   E-PAID        DOUBLAS ALLISON
STATEWIDE EFILING FEE               $20.00   E-PAID        DOUBLAS ALLISON
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID        DOUBLAS ALLISON
FILING                            $100.00    E-PAID        DOUBLAS ALLISON
CLERK'S RECORD                    $508.00    PAID
FILING                            $100.00    E-PAID        JEFFREY WIGINGTON
STATEWIDE EFILING FEE              $20.00    E-PAID        JEFFREY WIGINGTON
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID        JEFFREY WIGINGTON
INDIGENT                           $25.00    E-PAID        JEFFREY WIGINGTON


      Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: $15.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this November 30, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853